Sullivan, J. (concurring).
While I agree that the motion to suppress was properly denied the majority opinion, in my view, unduly restricts the concept of probable cause as typified by its formulation of the critical issue upon which the legality of the arrest turns — whether an individual may be convicted of the crime of attempting to possess narcotics. This is an inquiry more appropriate to a motion addressed to the sufficiency of the evidence in support of an indictment than to a determination of the existence of probable cause.
The relevant inquiry is whether the officers had probable cause to believe that a crime had been or was being committed. (Draper v United States, 358 US 307, 313; Brinegar v United States, 338 US 160, 175; People v Brady, 16 NY2d 186, 189; People v Coffey, 12 NY2d 443, 451, cert den 376 US 916.) “[Probable cause] is not a matter for technical rules or tight and exact definition.” (People v Marshall, 13 NY2d 28, 34; see, also, Carroll v United States, 267 US 132, 161.) Nor is it necessary that a warrantless arrest be supported by evidence “[sufficient] to convict” (Wong Sun v United States, 371 US 471, 479; see, also, United States v Ventresca, 380 US 102, 107), or even that a prima facie showing of criminal activity be made out (Spinelli v United States, 393 US 410, 419). Rather, the standard of probable cause is the probability of criminal *117activity. {Beck v Ohio, 379 US 89, 96.) What is required is a reasonable ground for belief in guilt. (Carroll v United States, 267 US, at p 161.) The oft-quoted test of probable cause is whether an officer in good faith believes that a person is guilty of an offense and whether the officer’s belief rests on such grounds as would, under the circumstances, induce an ordinarily prudent and cautious man to believe likewise. (Beck v Ohio, 379 US, at p 91; Ker v California, 374 US 23, 34-35; Husty v United States, 282 US 694, 700-701; People v Coffey, 12 NY2d, at p 451.)
Viewing the evidence in the light of these principles, it is clear that the undercover officers had probable cause to arrest defendant. He had presented himself at an apartment where drugs were being sold, asked for cocaine, and handed Officer Serra, whom he believed to be a drug dealer, $19. In such circumstances, the officers acted reasonably in immediately placing him under arrest since, certainly, they had probable cause to believe that some crime had been committed. Probable cause requires only a belief “that some crime may have been committed”. (People v Schneider, 58 AD2d 817, 818; People v Merola, 30 AD2d 963; People v Messina, 21 AD2d 821; People v Cassone, 20 AD2d 118, affd 14 NY2d 798, cert den 379 US 892.) That the officers considered the arrest to be for loitering in the first degree, rather than for some other offense, such as attempted criminal possession of a controlled substance, did not detract from the legality of their conduct since an adequate factual basis existed to justify an arrest. (See People v Smith, 62 Misc 2d 473, 477.)
In any event, defendant’s arrest for loitering in the first degree was proper. Section 240.36 of the Penal Law provides that a person is guilty of loitering in the first degree “when he loiters or remains in any place with one or more persons for the purpose of unlawfully using or possessing a controlled substance”. Defendant claims that he did not violate the statute because, at most, he remained at the apartment door for only a few seconds, which is insufficient to constitute a crime of loitering. He also argues that since he came to the apartment door alone, he was not acting “with one or more persons”, as the statute requires. The evidence adduced at the suppression hearing, however, *118demonstrates that the police officers had reasonable cause to believe that defendant’s conduct did indeed violate the statute.
Defendant went to the apartment to purchase cocaine. He remained outside the door long enough to knock and to ask for “four C”. When Serra opened the door defendant handed him the purchase money. The interval of time defendant had to wait at,the apartment door in a public hallway for his supplier to deliver a quantity of cocaine satisfies the requisite factual predicate for loitering. Although the waiting period was brief, it was sufficient to bring the statutory prohibition into operation.
Equally unpersuasive is the argument that defendant’s conduct did not violate the loitering statute because he was not acting “with one or more persons”. Since defendant was arrested within moments of two other people who had come to the apartment to buy cocaine, the police officers could reasonably conclude that defendant had been loitering in or around the apartment building with these other buyers and had waited his turn so as not to create a waiting line in the hallway, thereby drawing attention to the drug trafficking which was taking place there.
Thus, defendant’s arrest for loitering was proper. The evidence at the suppression hearing established that the police had probable cause to believe that defendant was attempting to possess cocaine and was waiting in and around his supplier’s apartment building with others to make a purchase. Consequently, defendant’s motion to suppress the pistol seized from his waistband pursuant to that arrest was properly denied.
Ross and Carro, JJ., concur with Murphy, P. J.; Kupferman, J., concurs in result only; Sullivan, J., concurs in a separate opinion.
Judgment, Supreme Court, New York County, rendered on November 24, 1981, unanimously affirmed.